Title: To George Washington from Thomas Jefferson, 11 August 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Aug. 11. 1793.

Th: Jefferson with his respects to the President, begs leave to express in writing more exactly what he meant to have said yesterday. a journey home in the autumn is of a necessity which he cannot controul after the arrangements he has made, and, when there, it would be his extreme wish to remain. but if his continuance in office to the last of December, as intimated by the President, would, by bringing the two appointments nearer together, enable him to marshal them more beneficially to the public, & more to his own satisfaction, either motive will suffice to induce Th: J. to continue till that time. he submits it therefore to the President’s judgment, which he will be glad to receive when convenient, as the arrangements he had taken may require some change.
